Citation Nr: 1439916	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  13-29 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from March 1944 to October 1945.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that the Veteran filed a Notice of Disagreement with respect to the denial of the claim of entitlement to service connection for tinnitus, but did not file a Substantive Appeal for this claim.  However, the RO has certified the issue as being on appeal and the Veteran's representative has submitted written argument in support of the claim to the Board.  Accordingly, the issue is on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).
2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims were filed as fully developed claims (FDC).  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his claim, other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  

Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.  

The FDC form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings and effective dates.  See id.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

VA has obtained the Veteran's service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran a physical examination, and obtained medical opinions as to the etiology of his claimed bilateral hearing loss and tinnitus.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination  obtained in this case is adequate.  It is predicated on a substantial review of the record and medical findings, and considers the Veteran's complaints, symptoms and history.  As the examination report ultimately provides sufficient information such that the Board can render an informed determination, it is adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran claims that he has tinnitus and hearing loss attributable to his service in the Air Force.  He relates a history of exposure to noise from aircraft and gunfire, and notes that his service involved bailing out over enemy territory, although he was not captured.  He does not, however, contend that his tinnitus and bilateral hearing loss began in service.  Rather, he attributes the manifestation thereof following service to noise exposure therein.  The Veteran's service records confirm his service in the Air Force and that he was indeed forced to bail out from his plane behind enemy territory in July 1944.  Thus, it is conceded that the Veteran was exposed to noise in service.  

A review of the service treatment records documents no complaints of hearing loss or tinnitus.  Several examination reports, including a separation examination, note normal hearing on whispered voice testing.  

Following service, the Veteran filed his claims for service connection of bilateral hearing loss and tinnitus in June 2012.  Along with his claim, he submitted a charted August 2009 audiogram, noting hearing loss to a level considered to be a disability for VA purposes.  38 C.F.R. § 3.385.

In July 2012, the Veteran was afforded a VA examination, which also resulted in audiometrics disclosing hearing loss as a disability for VA purposes.  Id.  The examiner reviewed the claims file and examined and interviewed the Veteran.  He rendered a negative etiological opinions with respect to bilateral hearing loss and tinnitus. 
With respect to bilateral hearing loss, the examiner explained that the Veteran had related that his hearing loss began only a year prior.  The examiner noted that the whispered voice tests conducted in service were not considered accurate tests of hearing acuity.  However, he noted that per the Institute of Medicine (IOM) that there was no scientific evidence to support delayed onset hearing loss due to noise exposure.  The examiner noted that the Veteran had also reported a positive history of occupational noise exposure post service.  Ultimately, for these reasons, the examiner concluded that it was less likely than not that bilateral hearing loss was the result of military service.  

In regard to tinnitus, the examiner noted that the Veteran had reported an onset of tinnitus only a few months prior, and that the Veteran did not recall whether he had tinnitus while in service.  The examiner noted a positive history of occupational noise exposure.  For these reasons, the examiner concluded that it was less likely than not that tinnitus was the result of military service. 

In an October 2013 statement, the Veteran noted that he had sought treatment for hearing loss 2 years prior.  He related his hearing problems to noise from working on a four engine bomber in service.

The Board notes that tinnitus is capable of lay observation.   See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Likewise, a lay person is competent to describe observable symptoms of hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, in the present case, the Veteran does not allege that he noticed tinnitus or hearing loss in service, or even remotely close to the dates of his service.  Rather, the Veteran relates an onset of hearing loss and tinnitus approximately 60 years following his discharge.  Thus, the Veteran offers no lay evidence that could support the incurrence of bilateral hearing loss or tinnitus in service, or remotely close thereto.  

Rather than offer a history of continuing observable symptoms in and since service, the Veteran relates his hearing loss and tinnitus to noise exposure in service that occurred about 60 years prior to his noticing hearing problems and the formal assessments of bilateral hearing loss and tinnitus.  The Veteran's assertions, which purport to link bilateral hearing loss and tinnitus to service 60 years prior to their onset, is not competent evidence.  .  The Veteran cannot offer a competent opinion linking these conditions to events 60 years prior; thus, his assertions have no probative value.  Id.

The claims must be denied.  Other than the Veteran's assertions, which the Board finds lacking in competency and probative value, the evidence shows no hearing or tinnitus complaints in service, and by the Veteran's own statements he did not notice any hearing problems or tinnitus until over 60 years following his discharge.  If it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, VA examination in July 2012 found it less likely than not that these disabilities were incurred in service.  Thus, the evidence weighs against the claims and they must, therefore, be denied.  Gilbert, supra.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


